Name: 2010/796/CFSP: Political and Security Committee Decision EUPOL COPPS/1/2010 of 21Ã December 2010 extending the mandate of the Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS)
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  European construction;  Asia and Oceania;  international security
 Date Published: 2010-12-22

 22.12.2010 EN Official Journal of the European Union L 338/49 POLITICAL AND SECURITY COMMITTEE DECISION EUPOL COPPS/1/2010 of 21 December 2010 extending the mandate of the Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (2010/796/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Decision 2010/784/CFSP of 17 December 2010 on the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) (1), and in particular Article 10(1) thereof, Whereas: (1) Pursuant to Article 10(1) of Decision 2010/784/CFSP, the Political and Security Committee is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of EUPOL COPPS, including in particular the decision to appoint a Head of Mission. (2) The High Representative of the Union for Foreign Affairs and Security Policy has proposed an extension of the mandate of Mr Henrik MALMQUIST as Head of EUPOL COPPS, HAS ADOPTED THIS DECISION: Article 1 The mandate of Mr Henrik MALMQUIST as Head of the European Union Police Mission for the Palestinian Territories (EUPOL COPPS) is hereby extended from 1 January 2011 until 31 December 2011. Article 2 This Decision shall enter into force on the date of its adoption. It shall apply until 31 December 2011. Done at Brussels, 21 December 2010. For the Political and Security Committee The President W. STEVENS (1) OJ L 335, 18.12.2010, p. 60.